DETAILED ACTION
Summary
Claims 48-68 are pending in the application. Claims 49-51, 53, 55, 58-68 are rejected under 35 USC 112(b). Claims 48-49, 52-54, 57-63, and 65 are rejected under 35 U.S.C. 102(a)(1). Claims 50-51, 55-56, 64, 66-68 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[0007] refers to claims 1, 18, and 33. However, those claims have been canceled.
Appropriate correction is required.

Claim Interpretation
Applicant has used the phrase “real-time” in the claims, but has not provided a definition of what is considered “real-time”. As such, the ordinary and customary meaning of the term will be used. "[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application." Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc); Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003). A review of Liu et al. (U.S PGPub 2016/0367208 A1) shows that “real time” can be reasonably interpreted as within a few minutes [0024]. The term “real-time” will be examined as meaning “within a few minutes”. See MPEP 2111.01(III).

Claim Objections
Claim 63 objected to because of the following informalities:
Claim 63 recites “a user” in line 1. It should recite “the user”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-51, 53, 55, 58-68 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 49, the phrase "preferably " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the phrase after “preferably” will be interpreted as required.
Regarding claim 50, the phrase "preferably " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the phrase after “preferably” will be interpreted as required.
Regarding claim 53, the phrase "preferably " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the phrase after “preferably” will be interpreted as required.
Regarding claim 55, the phrase "preferably " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the phrase after “preferably” will be interpreted as required.
Regarding claim 58, the phrase "preferably " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the phrase after “preferably” will be interpreted as required.
Regarding claim 63, the phrase "preferably " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the phrase after “preferably” will be interpreted as required.
Regarding claim 66, the phrase "preferably " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the phrase after “preferably” will be interpreted as required.
Regarding claim 67, the phrase "preferably " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the phrase after “preferably” will be interpreted as required.
Regarding claim 68, the phrase "preferably " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the phrase after “preferably” will be interpreted as required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 68 recites the broad recitation “being at least 2”, and the claim also recites “in a range of 2 to about 20 or in a range of about 5 to about 10” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the broadest range will be used.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 48-49, 52-54, 57-63, and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frangioni et al. (U.S PGPub 2006/0108509 A1).
Regarding Claim 48, Frangioni discloses an imaging device (Fig. 1, 104) [0043] for visualizing a radioactive tracer [0052] in a human or animal body [0044], comprising: 
a collimator plate (Fig. 1, 150) having a plurality of pinholes (Fig. 1, 151) [0051]+[0080]; 
a radiation detector (Fig. 1, 152) being arranged adjacent to a detector surface of the collimator plate (Fig. 1, 152 is adjacent with a detector surface of Fig. 1, 150) such that radioactive radiation passing at least one of the plurality of pinholes is received by the radiation detector [0051]; and 
an image processing unit (Fig. 1, 106) adapted to evaluate radiation signals obtained by the radiation detector [0051] (radiation detector signals) to determine a three dimensional position [0115] (voxels represent a three dimensional position) of at least one radiation source emitting the radioactive radiation (Fig. 4a-4c) [0125] and causing the radiation signals [0122]+[0135].
Regarding Claim 49, Frangioni discloses the invention as claimed. Frangioni further teaches a display (Fig. 1, 108) [0043], wherein the image processing unit (Fig. 1, 106) is adapted to show the three dimensional position of the at least one radiation source on the display [0054]+[0135], wherein the image processing unit preferably is adapted to show the three dimensional position of the at least one radiation source on the display in real-time [0157](less than 3 seconds is considered real time).
Regarding Claim 52, Frangioni discloses the invention as claimed. Frangioni further discloses wherein the image processing unit is adapted to calculate probabilities of possible three dimensional positions of the at least one radiation source [0115].
Regarding Claim 53, Frangioni discloses the invention as claimed. Frangioni further discloses wherein the image processing unit is adapted to provide a graphical representation [0135] reproducing the at least one radiation source [0125] at its three dimensional position [0135], wherein the image processing unit preferably is adapted to prepare the radiation signals by applying image processing [075] when evaluating the radiation signals obtained by the radiation detector [0105], and wherein the image processing preferably comprises any combination of denoising and filtering [0075]+[0105].
Regarding Claim 54, Frangioni discloses the invention as claimed. Frangioni further discloses wherein the radiation detector (Fig. 1, 152) is arranged adjacent to the detector surface of the collimator plate (Fig. 1, 150) such that radioactive radiation passing the pinholes of the collimator plate unimpededly propagates to the radiation detector (Fig. 1, nothing impedes radiation between 150 and 152) [0051].
Regarding Claim 57, Frangioni discloses the invention as claimed. Frangioni further discloses the collimator plate is monolithic [0096] (the mask is bought as a single (i.e. monolithic) block).
Regarding Claim 58, Frangioni discloses a method of visualizing a sentinel lymph node of a human or animal patient [0022], comprising: 
administering a radioactive tracer to the patient [150]; 
positioning an imaging device according to claim 48 in proximity of the patient (Fig. 1, 104 is in proximity to patient 110) (See rejection of claim 48 above) preferably, to be directed to a face, neck or breast of the patient [0154]+[0174]; 
obtaining radiation signals caused by at least one radiation source emitting radioactive radiation which is induced by the radioactive tracer [0051]-[0052]; 
evaluating the detected radiation signals  [0051]; 
determining a three dimensional position [0115] (voxels represent a three dimensional position) of the at least one radiation source (Fig. 4a-4c) [0125] on the basis of the evaluated radiation signals [0122]+[0135]; and 
displaying the three dimensional position of the at least one radiation source to a user [0054] +[0135], preferably in real-time  [0157].
Regarding Claim 59, Frangioni discloses the invention as claimed. Frangioni further teaches wherein the radiation signals are provided by a radiation detector of the imaging device [0051] (radiation detector signals).
Regarding Claim 60. Frangioni discloses the invention as claimed. Frangioni further teaches wherein the radiation signals are evaluated by an image processing unit (Fig. 1, 106) of the imaging device [0051] and the three dimensional position [0115] (voxels represent a three dimensional position) of the at least one radiation source is determined by the image processing unit of the imaging device [0127]+[0135].
Regarding Claim 61, Frangioni discloses the invention as claimed. Frangioni further teaches overlaying signals of a visible light camera (Fig. 1, 102) [0047]  with the determined three dimensional position of the at least one radiation source [0135]+[045].
Regarding Claim 62, Frangioni discloses the invention as claimed. Frangioni further teaches wherein determining the three dimensional position of the at least one radiation source comprises calculating probabilities of possible three dimensional positions of the at least one radiation source [0115].
Regarding Claim 63, Frangioni discloses the invention as claimed. Frangioni further teaches wherein displaying the three dimensional position to a user comprises providing a graphical representation [0135] reproducing the at least one radiation source [0125] at its three dimensional position [0135].
Regarding Claim 65, Frangioni discloses the invention as claimed. Frangioni further teaches wherein a collimator plate (Fig. 1, 152) of the imaging device has an exposure surface opposite a detector surface (Fig. 1, 150, top of the collimator) and the exposure surface is unimpededly exposed to the radioactive radiation of the at least one radiation source (Fig. 1, nothing impedes radiation between 110 and 150) [0051]-[0052].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50 is rejected under 35 U.S.C. 103 as being unpatentable over Frangioni  in view of Liu et al. (U.S PGPub 2016/0367208 A1).
Regarding Claim 50, Frangioni teaches the invention as claimed. Frangioni further teaches wherein the display comprises a transparent structure which is positionable such that the human or animal body is visible though the transparent structure [0073].
Frangioni fails to explicitly teach wherein the display preferably comprises eyeglasses having a frame holding a lens as the transparent structure of the display.
Liu teaches a system for multi-modal imaging (Abstract). This system has the image displays on eyeglasses [0022]. The eyeglass have a frame [0022] and a lens as the transparent structure of the display [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system to have eyeglasses as the display, as taught by Liu, because this allows the user to perform the surgery by identifying features in real time, as recognized by Liu [0004].

Claims 51 is rejected under 35 U.S.C. 103 as being unpatentable over Frangioni in view of Kimchy (U.S PGPub 2004/0015075 A1).
Regarding Claim 51, Frangioni teaches the invention as claimed. Frangioni discloses a visual light camera (Fig. 1, 102) [0047] arranged to provide an image of at least a section of the human or animal body [0044], wherein the image processing unit is adapted to show the three dimensional position of the at least one radiation source on the image of the visual light camera on the display [0145]+[0148].
Frangioni fails to explicitly teach that the image from visual light camera is a three dimensional image.
Kimchy teaches a method for localizing a radioactive source in the body (Abstract). This system can obtain three-dimensional image data of the body using an optical camera [0146].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the image from the visual light camera of Frangioni with a three dimensional image, as taught by Kimchy, as the substitution for one known image type with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a three dimensional image are reasonably predictable.

Claims 55 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Frangioni  in view of Jansen (U.S PGPub 2013/0161520 A).
Regarding Claim 55, Frangioni teaches the system substantially as claimed. Frangioni further teaches comprising a geometric calibration structure (Fig. 5, 300) stationary to the collimator plate and the image processing unit [0147] (if the calibration standard is “positioned” at a location, it remains at the location and is stationary), wherein the geometric calibration structure preferably comprises three geometric elements (Fig. 5, 302) [0138].
Frangioni fails to explicitly teach determine a position of the collimator plate with respect to the radiation detector by means of the calibration structure.
Jansen teaches an imaging system with a pinhole collimator (Abstract). This system performs calibration to determine the relative position between the collimator and the detector [0053].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Frangioni to have the calibration structure used to determine the relative position of the collimator and detector, as taught by Jansen, as this allows the system to optimize for both resolution and sensitivity, as recognized by Frangioni [0003].
Regarding Claim 64, Frangioni teaches the system substantially as claimed. Frangioni further teaches a geometric calibration structure stationary to the collimator plate [0147] (if the calibration standard is “positioned” at a location, it remains at the location and is stationary).
Frangioni fails to explicitly teach determining a position of a collimator plate of the imaging device with respect to the radiation detector of the imaging device by means of a geometric calibration structure
Jansen teaches an imaging system with a pinhole collimator (Abstract). This system performs calibration to determine the relative position between the collimator and the detector [0053].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Frangioni to have the calibration structure used to determine the realitve position of the collimator and detector, as taught by Jansen, as this allows the system to optimize for both resolution and sensitivity, as recognized by Frangioni [0003].

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Frangioni in view of Beekman (U.S PGPub 2014/0093035 A1).
Regarding Claim 56, the Frangioni teaches the invention substantially as claimed. Frangioni fails to explicitly teach wherein the plurality of pinholes is non-symmetrically distributed in the collimator plate.
Beekman teaches a gamma radiation imaging system (Abstract). This system used a collimator with a plurality of pinholes which are non-symmetrically distributed [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the pinhole distribution of Frangioni with a non-symmetric distribution, as taught by Beekman, as the substitution for one known pinhole distribution with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a non-symmetric pinhole distribution are reasonably predictable.

Claims 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Frangioni in view of U.S PGPub 2008/0242980 A1).
Regarding Claim 66, Frangioni teaches a process of manufacturing [0094] an imaging device for visualizing a radioactive tracer [0052] in a human or animal body [0044], comprising: 
obtaining a preferably monolithic collimator plate [0096] having a plurality of pinholes [0094]; 
arranging a radiation detector (Fig. 1, 152) adjacent to a detector surface of the collimator plate (Fig. 1, 152 is adjacent with a detector surface of Fig. 1, 150) such that radioactive radiation passing at least one of the plurality of pinholes is received by the radiation detector [0051]+[0099]; 
adapting an image processing unit  (Fig. 1, 106) to evaluate radiation signals [0051] (radiation detector signals) obtained by the radiation detector to determine a three dimensional position [0115] (voxels represent a three dimensional position) of at least one radiation source emitting the radioactive radiation  (Fig. 4a-4c) [0125]  and causing the radiation signals [0122]+[0135]; and 
assembling the collimator plate, the radiation detector and the image processing unit [0099]+[0105].
Frangioni fails to explicitly teach the collimator and, preferably, made of a material essentially impervious for the radioactive radiation.
Lees teaches a collimation system (Abstract). This system has a collimator made of material which substantially impedes radiation (i.e. is essentially impervious to the radiation) [0026]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the material of the collimator of Frangioni so it is essentially impervious to radiation, as taught by Lees, as the substitution for one known collimation material with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the collimator being essentially impervious to radiation are reasonably predictable.
Regarding Claim 67, the combination of references teaches the invention substantially as claimed. Frangioni further teaches obtaining a display (Fig. 1, 108) [0043], and adapting the image processing unit to show the three dimensional position of the at least one radiation source on the display [0054]+[0135], wherein the image processing unit is adapted to show the three dimensional position of the at least one radiation source on the display in real-time [0157](less than 3 seconds is considered real time).
Regarding Claim 68, the combination of references teaches the invention substantially as claimed. Frangioni further teaches adapting the image processing unit to calculate probabilities of possible three dimensional positions of the at least one radiation source [0115].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Engdahl et a. (U.S PGPub 2006/0000978 A1), which teaches a multi pinhole collimator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793